Case 6:21-cv-00975-PGB-DCI Document 133 Filed 08/20/21 Page 1 of 5 PageID 4747




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION



  LUCAS WALL,

                       Plaintiff,

            v.                                    Case No. 6:21-cv-975-PGB-DCI

  CENTERS FOR DISEASE
  CONTROL AND PREVENTION,
  et al.,

                       Defendants.


  FEDERAL DEFENDANTS’ MOTION FOR LEAVE TO FILE A COMBINED
      25-PAGE REPLY BRIEF ON OR BEFORE SEPTEMBER 30, 2021

       Federal Defendants respectfully request leave to file one combined 25-page

 reply brief, on or before September 30, 2021, in support of their motions to dismiss and

 for summary judgment. As good cause, Federal Defendants offer the following:

       1.        Plaintiff filed this action just over two months ago, on June 7, 2021. ECF

 No. 1. Plaintiff’s complaint runs over 200 pages and includes 210 exhibits.

       2.        On August 9, 2021—the original answer deadline—Federal Defendants

 moved to dismiss. ECF No. 125. That motion to dismiss was combined with a

 cross-motion for summary judgment, and an opposition to Plaintiff’s motion for

 summary judgment, in one 70-page brief. See ECF No. 105. Federal Defendants also

filed three different certified administrative records on that date. See ECF No. 113.
Case 6:21-cv-00975-PGB-DCI Document 133 Filed 08/20/21 Page 2 of 5 PageID 4748




        3.      Plaintiff likewise obtained leave of the Court to file one combined

 47-page opposition to Federal Defendants’ dispositive motions and reply in support of

 his motion for summary judgment. ECF No. 105. Plaintiff filed that combined brief

 early, on August 18, 2021. Plaintiff’s combined brief raises several new arguments

 that do not appear in the complaint or in any prior filings. 1 Plaintiff’s combined brief

 was also accompanied by 218 new exhibits, totaling over 1,500 additional pages.

        4.      Federal Defendants thus respectfully request leave to file a reply in

 support of their motion to dismiss because (1) Plaintiff has challenged important

 public-health policies of significance to the Executive Branch, (2) Plaintiff has

 submitted hundreds of exhibits over thousands of pages, and (3) Plaintiff raised several

 new arguments for the first time in his latest brief. This would also promote efficiency,

 as Federal Defendants already intend to file a reply (as of right) in support of their

 motion for summary judgment. See Local Rule 3.01(d).

        5.      Federal Defendants also respectfully request leave to combine their

 replies in support of their motions to dismiss and for summary-judgment into one filing

 of 25 pages or less. The additional pages are requested for the same reasons as above.

        6.      Federal Defendants also respectfully request a brief period of additional

time to prepare their reply brief. The additional time is sought for the same reasons as

above, but also to allow sufficient time for review within the Executive Branch, and to



        1
          See, e.g., ECF No. 130 at 2 (“The FTTM and ITTR are orders, not regulations.”), id. at 23-26
 (“[T]he FTMM is illegal because it forces Americans to use a medical device (face masks), most of
 which are approved by FDA under Emergency Use Authorization.”).

                                                  2
Case 6:21-cv-00975-PGB-DCI Document 133 Filed 08/20/21 Page 3 of 5 PageID 4749




 avoid conflicts with the pre-existing professional obligations of counsel. In the coming

 days and weeks, undersigned counsel has several significant pre-existing litigation

 deadlines, including multiple briefs, and two preliminary-injunction hearings in other

 substantial matters. Plaintiff’s early filing unexpectedly altered counsel’s anticipated

 schedule for preparing a reply. And this case would still be primed for faster resolution

 than would be typical in a case like this (in part because Federal Defendants moved to

 dismiss on the original answer deadline).

       7.     This request would not meaningfully prejudice any other party. Plaintiff

notes in his latest filing that he recently “rebooked [his] flight to Germany for Sept.

12,” and states that it is “critical this Court vacate these policies before Sept. 12.” ECF

No. 130 at 34 n.18, 43. But even on the current schedule, there is no realistic possibility

 that judgment would be entered before September 12, particularly given Plaintiff’s

 desire for oral argument, and the likelihood that some party files objections to the

 forthcoming Report & Recommendation. And there is no justification for any atypical

urgency, given that the Court has already denied Plaintiff’s TRO motion, ECF No.

28, and Plaintiff abandoned his efforts to obtain a preliminary injunction.

                      LOCAL RULE 3.01(g) CERTIFICATION

       Pursuant to Local Rule 3.01(g), on August 20, 2021, counsel for the Federal

 Defendants conferred with all other parties (or their counsel) by email or phone.

 Counsel for Defendants GOAA and LYNX each reported that they do not oppose this

 motion. Plaintiff reported (by email and over the phone) that he opposes this motion.



                                             3
Case 6:21-cv-00975-PGB-DCI Document 133 Filed 08/20/21 Page 4 of 5 PageID 4750




       Dated: August 20, 2021             Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          KARIN HOPPMANN
                                          Acting United States Attorney

                                          ERIC B. BECKENHAUER
                                          Assistant Branch Director

                                     By: /s/ Stephen M. Pezzi
                                         MARCIA K. SOWLES
                                           Senior Trial Counsel
                                         STEPHEN M. PEZZI
                                           Trial Attorney
                                         United States Department of Justice
                                         Civil Division
                                         Federal Programs Branch
                                         1100 L Street NW
                                         Washington, DC 20005
                                         Telephone: 202-305-8576
                                         Email: stephen.pezzi@usdoj.gov

                                          ADAM R. SMART
                                          Assistant United States Attorney
                                          USA No. 195
                                          400 W. Washington Street, Suite 3100
                                          Orlando, Florida 32801
                                          Telephone: (407) 648-7500
                                          Facsimile: (407) 648-7588
                                          Email: adam.smart@usdoj.gov

                                          Counsel for the Federal Defendants




                                      4
Case 6:21-cv-00975-PGB-DCI Document 133 Filed 08/20/21 Page 5 of 5 PageID 4751




                            CERTIFICATE OF SERVICE

       Although Plaintiff is proceeding pro se, he has been authorized by the Court to

 use the CM/ECF system. ECF No. 14. Accordingly, Plaintiff (along with counsel for

 all other parties) will receive service of this filing through the CM/ECF system.


                                                /s/Stephen M. Pezzi
                                                STEPHEN M. PEZZI
                                                Trial Attorney
                                                United States Department of Justice




                                            5
